 1
                                                                         OCT 1 0 2019
 2
                                                                   CLERK U.S DiSTRICT COURT
 3                                                            SCUTHERN DIST[-~:CT OF C/-\UFOKNIA
                                                              BY                        DEl'UTY
 4
 5
 6

 7                            UNITED STATES DISTR1CT COURT
 8                          SOUTHERN DISTR1CT OF CALIFORNIA
 9

10    SHANE CAVANAUGH, an individual                 Case No.: 3:18-cv-02557-BEN-LL
      and as personal representative and
11
      successor in interest of the Estate of         ORDER GRANTING MOTION TO
12    RlCHARD BOULANGER; the Estate of               APPOINT SHANE CAVANAUGH AS
      RlCHARD BOULANGER,                             SUCCESSOR-IN-INTEREST TO
13
                                       Plaintiffs,   THE ESTATE OF RICHARD
14                                                   BOULANGER
     v.
15
                                                     [Doc. No. 20]
     COUNTY OF SAN DIEGO, a municipal
16
     Corporation; SHERRlFF BILL GORE,
17   individually and in his official capacity as
     Sherriff for the County of San Diego; and
18
     DOES 1-50 inclusive,
19
                                     Defendants.
20
21         The matter before the Court is Plaintiffs' Ex Parte Motion to Appoint Shane
22   Cavanaugh as Successor in Interest to the Estate of Richard Boulanger.
23                                      I. BACKGROUND
24         On February 9, 2018, Plaintiffs Shane Cavanaugh, an individual and as personal
25   representative and successor in interest of the Estate of Richard Boulanger, and the Estate
26   of Richard Boulanger initiated this action by filing the Complaint against Defendants
27   County of San Diego, and William Gore in the Superior Court of California, County of
28   San Diego - Central Division. Plaintiffs' Complaint alleges six causes of action


                                                                                  3: l 8-cv-02557-BEN-LL
          1 including (1) Civil Right; (2) Deliberate Indifference to Decedents Medical Needs; (3)
       2     Wrongful Death; (4) Loss of Familial Relationship; (5) Survival Action; (6) Monell
       3     municipal liability civil rights action. On November 8, 2018, Defendants removed the
.... . -4 -case fo the Southern DistricfCouiC (D6c: N6: 1.) Tlie Plaintiffmovecfto remand the
       5     case back to the state court in December 2018. On July 17, 2018, the court denied
       6     Plaintiff's motion for remand.
       7           On August 25, 2019, Plaintiffs filed an Ex Parle Motion to Appoint Plaintiff Shane
       8     Cavanaugh as Successor-in-Interest to the Estate of Richard Boulanger by Shane
       9     Cavanaugh. (Doc. No. 16.) On August 26, 2019, the Plaintiffs filed a Notice of
      10     Withdrawal of Docket No. 16 by Shane Cavanaugh. (Doc. No. 19.)
      11           On August 26, 2019, Plaintiffs filed an Ex Parte Motion to Appoint Plaintiff Shane
     12      Cavanaugh as Successor-in-Interest to the Estate of Richard Boulanger by Shane
     13      Cavanaugh. (Doc. No. 20.)
     14                                       II. RULING OF COURT
     15            In actions pursuant to 42 U.S.C. § 1983, "the survivors of an individual killed as a
     16     result of an officer's excessive use of force may assert a Fourth Amendment claim on that
     17     individual's behalf if the relevant state's law authorizes a survival action. The party
     18     seeking to bring a survival action bears the burden of demonstrating that a particular
     19     state's law authorizes a survival action and bears the burden of demonstrating that a
     20     particular state's law authorizes a survival action and that the plaintiff meets that state's
     21     requirements for bringing a survival action." Moreland v. Law Vegas Metro. Police
     22     Dep't, 159 F.3d 365,369 (9th Cir. 1998) (internal citations omitted). See also Fed. R.
     23     Civ. P. 17(b) ("[C]apacity to sue or be sued shall be determined by the law of the state in
     24     which the district court is held."). Under California law, "[a] cause of action that
     25     survives the death of the person entitled to commence an action or proceeding passes to
     26     the decedent's successor in interest, ... and an action may be commenced by the
     27     decedent's personal representative or, if none, by the decedent's successor in interest."
     28     Cal. Civ. Proc.§ 377.30.

                                                           2

                                                                                        3: 18-cv-02557-BEN-LL
   1   A. Successor In Interest
   2          In California, the person who seeks to commence an action as the decedent's
   3   successor in interest is required to execute and file an affidavit or declaration under
- -4   -penalty of perjury,· stating:
   5           (1) the decedent's name. (2) The date and place of decedent's death. (3) "No
              proceeding is now pending in California for the administration of the
  6
              decedent's estate." (4) If the decedent's estate was administered, a copy of
  7           the final order showing the distribution of the decedent's cause of action to
              the successor in interest. (5) Either of the following, as appropriate, with
  8
              facts in support thereof: (A) "The affiant or declarant is the decedent's
  9           successor in interest ... and succeeds to the decedent's interest in the action
              or proceeding." (B) "The affiant or declarant is authorized to act on behalf of
 10
              the decedent's successor in interest ... with respect to the decedent's interest
 11           in the action or proceeding." (6) "No other person has a superior right to
              commence the action or proceeding or to be substituted for the decedent in
 12
              the pending action or proceeding." (7) "The affiant or declarant affirms or
 13           declares under penalty of perjury under the laws of the State of California
              that the foregoing is true and correct."
 14
 15    Cal.Civ.Proc.Code § 377.32(a).
 16           "Successor in interest" is defined as "the beneficiary of the decedent's estate or
 17    other successor in interest who succeeds to a cause of action or to a particular item of the
 18    property that is the subject of a cause of action." Cal. Civ. Proc. § 377.11.
 19          "Beneficiary of the decedent's estate" means "[i]fthe decedent died leaving a will,
 20    the sole beneficiary or all of the beneficiaries who succeed to a cause of action, or to a
 21    particular item of property that is the subject of a cause of action, under the decedent's
 22    will," or "[i]fthe decedent died without leaving a will, the sole person or all of the
 23    persons who succeed to a cause of action, or to a particular item of property that is the
 24    subject of a cause of action ... " Cal. Civ. Proc. § 377.l0(a), (b ).
 25    Plaintiff Shane Cavanaugh's affidavit states:
 26          I, SHANE CAVANAUGH, being duly sworn, hereby declare:
 27
 28          2.     The decedent is my father, Richard Boulanger.

                                                       3
                                                                                  3: l 8-cv-02557-BEN-LL
 1          3.    My father Richard Boulanger died in the city and county of San Diego,
 2                California on February 14, 2016. He was 51 years old.
 3          4.    A true and correct copy of Richard Boulanger's death certificate is attached
 4                as ExhibitC: -··-. - . -· ·- -

 5         5.     My father has never been married. He did not leave behind any will. He did
 6                not leave any testamentary instrument or other written document designating
 7                any beneficiary or making any donative transfer of property. Richard
 8                Boulanger died intestate.
 9         6.     Because my father Richard Boulanger did not leave behind any will or other
10                testamentary instrument, there is no probate proceeding pending in
11                California for the administration of his estate.
12         7.     I am the decedent's successor in interest and succeed to the decedent's
13                interest in this action.
14         8.    No other person has a superior right to commence the action or proceeding
15               or to be substituted for the decedent in the pending action or proceeding.
16         (Doc. No. 20-1, Exh. A).
17         Here, the Court finds that Shane Cavanaugh's filed declaration in support of the
18   Estate of Richard Boulanger Ex Parte Motion meets the requirements of section §
19   377.32(a). (Doc. No. 20-1, Exh. A ,r,r 1-12.) Shane Cavanaugh has also filed a copy of
20   the Decedent's death certificate, as required by section§ 377.32(c). (Doc. No. 20-2, Exh.
21   B.)
22   Ill
23   Ill
24   Ill
25   Ill
26   Ill
27   Ill
28   Ill

                                                  4
                                                                             3: 18-cv-02557-BEN-LL
  I                                      III. CONCLUSION
  2          IT IS HEREBY ORDERED that the Ex Parte Application for Order Appointing
  3    Shane Cavanaugh as Successor in Interest to the Estate of Richard Boulanger is
.. 4   GRANTED.
  5          IT IS SO ORDERED.
  6
  7
       Dated: October   -/JZ--,   2019

  8                                                Unite States District Judge
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                  5
                                                                              3: l 8-cv-02557-BEN-LL
